DETAILED ACTION
Notice to Applicant
Applicant’s election without traverse of Groups I, claims 6-24 in the reply filed on 12/27/2021 is acknowledged.
Claims 1-28 are pending. Claims 1-5 and 25-28 have been withdrawn. Claims 6-24 are examined herein. This is the first action on the merits.

Preliminary Note on Claim Interpretation
Independent claim 13 requires “providing a precursor electrolyte having a resistive surface region [… and …] removing at least a portion of the resistive surface region.” This is a very broad limitation, as a “precursor electrolyte” could read on anything from raw materials to a nearly finished electrolyte sheet, while “removing at least a portion of the resistive surface region” could comprise anything from annealing to polishing to etching to synthesis, etc. The claim limitation has been interpreted broadly here, absent further definition, to mean any process step intended to increase surface functionality of the electrolyte, such as increasing conductivity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 14 requires that step (d) “further comprises pressing the solid state electrolyte and the electrode together using a force in a range of 0.01 MPa to 10Mpa.” The limitation is indefinite because it 
	Claim 15 is rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Anandan (US 2017/0092981 to Anandan et al.).
	Regarding Claim 13, Anandan teaches:
providing a precursor electrolyte 22 having a resistive surface region and applying a flux to the electrolyte surface in order to improve the conductivity, interpreted to read on “removing at least a portion of the resistive surface region” in the way that it alters the surface resistivity (e.g. para 0028)
including heating the precursor electrolyte to form an altered solid state electrolyte (para 0031)
and placing a side of the solid state electrolyte in contact with an electrode 20
wherein the electrolyte can be a β-alumina with sodium cations (para 0017)
	Regarding Claim 14, Anandan teaches:
pressing the electrolyte electrode together at around atmospheric pressure (paras 0026-0034)
	Regarding Claim 15, Anandan teaches:
sodium metal electrode with β-alumina (para 0016)
	Regarding Claim 17, Anandan teaches:
an electrode opposite the first electrode to form a cell (Fig. 1)
	Regarding Claims 19-21, Anandan teaches:
sodium anode (para 0016) with a layered metal oxide or sulfur cathodes (para 0019) 

Claims 6, 7, 9-15, 17, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamauchi (US 2020/0112055 to Yamauchi et al.).
	Regarding Claims 6, 7, and 10-15, Yamauchi teaches:
an all-solid-state sodium ion battery formed by providing a precursor electrolyte comprising β(‘’)-alumina (para 0010) and stabilizers like MgO and Li2O (para 0033) wherein the electrolyte is polished to increase conductivity (para 0093)
wherein the precursor is then heated in inert gas at 625 °C for 30 minutes and pressed into contact with the electrode at atmospheric pressure (para 0107)
	Regarding Claim 9, Yamauchi teaches:
polishing via conventional methods like dry polishing or sandblasting, interpreted to read on the “removing the portion of the resistive surface region with abrasive particles” (para 0093)
	Regarding Claim 17, Yamauchi teaches:
placing an opposite side of the solid state electrolyte in contact with a second electrode to form an electrochemical cell (para 0107, Fig. 1)
Regarding Claims 22-24, Yamauchi teaches:
sodium-ion chemistries including anodes of sodium metal host materials such as sodium-containing oxides, etc. (paras 0057-0059) and cathodes of layered metal oxides, etc. (para 0038-0040) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 2020/0112055 to Yamauchi et al.) in view of Singh (US Patent No. 4,381,968 to Singh et al.).
	Regarding Claim 8, Yamauchi does not explicitly teach:
how to synthesize the solid electrolyte
	Solid-state synthesis of beta alumina was well-known within the art. Singh, for example, teaches a solid-state synthesis with stabilizers comprising an Al-containing solid, an Na-containing solid, and a Li-KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 2020/0112055 to Yamauchi et al.) with reference to Kasemchainan (Kasemchainan et al. “Critical stripping current leads to dendrite formation on plating in lithium anode solid electrolyte cells.” Nature Materials, 18, 1105-1111 (2019), available online July 2019) and Ikejiri (US 2020/00194826 to Ikejiri et al.) for evidence of ordinary skill in the art.
	Regarding Claim 16, Yamauchi does not explicitly teach:
an area-specific resistance less than 100 ohm cm2
Regarding Claim 18, Yamauchi does not explicitly teach:a critical current density of the electrochemical cell at room temperature is greater than 2 mA/cm2
	While Yamauchi does not explicitly teach these attributes of the battery, it does teach polishing the beta alumina electrolyte and applying a heat treatment in substantially the same manner as the instant invention (compare the instantly filed specification example and “conclusion” to the disclosed method in Yamauchi), such that the area-specific resistance and critical current density of a sodium-ion cell employing the electrolyte would be expected to have the claimed resistivity and critical current density, absent a compelling, critical difference in the methods that could account for the resulting difference in resistivity and performance. 
	The prior art was already aware of beta sodium electrolytes with the claimed area-specific resistivities. Ikejiri, for example, directed to such an electrolyte, teaches an ionic conductivity of 0.005 2 by operating at pressures of 3-7 MPa (abstract, page 1108). This suggests that it would have been obvious to achieve the claimed resistivity and performance by using the Yamauchi electrolyte in a sodium-ion cell at high pressures with predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723